

EMPLOYMENT AGREEMENT


AGREEMENT (the “AGREEMENT”), dated June —, 2008 by and between SFH I Acquisition
Corp. (the “COMPANY”), and Sanjiw Kumar Siugh (the “EXECUTIVE”).


W I T N E S S E T H:


WHEREAS, the Company desires to employ the Executive as its Chief Executive
Officer upon the terms and subject to the conditions contained in this
Agreement; and


WHEREAS, the Company is currently has acquired all of the issued and outstanding
equity interest in Protech Biosystems Pvt. Ltd (“Protech”); and


WHEREAS, the Executive currently was serving as the Chief Executive Officer of
Protech; and


WHEREAS, subject to the closing of the acquisition of Protech, the Company
desires to retain the services of the Executive as the Company’s chief executive
officer.


NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto hereby agree as follows:


1. Employment.


(a) Services. The Executive will be employed by the Company as its Chief
Executive Officer. The Executive will be primarily responsible for the
operations of the Company and oversee the operations of Protech. The Executive
will report to the Board of Directors of the Company (the “Board”) and shall
perform such duties as are consistent with the position as Chief Executive
Officer (the “Services”). The Executive agrees to perform such duties
faithfully, to devote all of his working time, attention and energies to the
business of the Company, and while he remains employed, not to engage in any
other business activity that is in conflict with your duties and obligations to
the Company. The executive will receive not receive any compensation as a result
of any services provided for and on behalf of Protech.


(b) Acceptance. Executive hereby accepts such employment and agrees to render
the Services.


2. Term.


The Executive’s employment under this Agreement (the “Term”) shall commence as
of the Effective Date (as hereinafter defined) and shall continue for a term of
two (2) years, unless sooner terminated pursuant to Section 9 of this Agreement.
Notwithstanding anything to the contrary contained herein, the provisions of
this Agreement governing protection of Confidential Information shall continue
in effect as specified in Section 6 hereof and survive the expiration or
termination hereof. The Term may be extended for additional one (1) year periods
upon mutual written consent of the Executive and the
Board.


3. Best Efforts; Place of Performance.


(a) The Executive shall devote substantially all of his business time, attention
and energies to the business and affairs of the Company and shall use his best
efforts to advance the best interests of the Company and shall not during the
Term be actively engaged in any other business activity, whether or not such
business activity is pursued for gain, profit or other pecuniary advantage, that
will interfere with the performance by the Executive of his duties hereunder or
the Executive’s availability to perform such duties or that will adversely
affect, or negatively reflect upon, the Company.
 
 
 

--------------------------------------------------------------------------------

 


(b) The duties to be performed by the Executive hereunder shall be performed
primarily at Protech’s corporate offices, or such other place as the Board may
reasonably designate.


4. Directorship.


The Company shall use its best efforts to cause the Executive to be elected as a
member of its Board of Directors throughout the Term and shall include him in
the management slate for election as a director at every stockholders meeting
during the Term at which his term as a director would otherwise expire. The
Executive agrees to accept election, and to serve during the Term, as director
of the Company, without any additional compensation therefor other than as
specified in this Agreement.


5. Compensation.


As full compensation for the performance by the Executive of his duties under
this Agreement, the Company shall pay the Executive as follows:


(a) Base Salary. The Company shall pay Executive a salary (the “Base Salary”)
equal to $84,000 per year. Payment shall be made monthly, on the last day of
each calendar month or as agreed between the Company and the Executive. Said
payment shall be in lieu of any other compensation currently being paid to the
Executive by Protech. No payments will be made to the Executive as compensation
in connection with any services provided as an officer or director of SFH.


(b) Discretionary Bonus. At the sole discretion of the Board of Directors of the
Company, the Executive shall receive an additional annual bonus based upon his
performance on behalf of the Company during the prior year. Factors to be
considered by the Board of Directors shall include, but not be limited to, the
growth and profitability of Protech. The Discretionary Bonus shall be payable
either as a lump-sum payment or in installments as determined by the Board of
Directors of the Company in its sole discretion. In addition, the Board of
Directors of the Company shall annually review the Bonus to determine whether an
increase in the amount thereof is warranted.


(c) Expenses. The Company shall reimburse the Executive for all normal, usual
and necessary expenses incurred by the Executive in furtherance of the business
and affairs of the Company, including reasonable travel and entertainment, upon
timely receipt by the Company of appropriate vouchers or other proof of the
Executive’s expenditures and otherwise in accordance with any expense
reimbursement policy as may from time to time be adopted by the Company.


(d) Executive shall receive a housing allowance not to exceed $1,500 per month
in connection with any hotel or accommodation expense incurred by the Employee
in connection with any travel. In addition, the Executive shall be reimbursed
for all reasonable expenses incurred in connection with the performance of the
Executive’s job.


(e) Executive shall be entitled to medical coverage to the same extent that
other employees of the Company are offered medical coverage. Executive shall be
entitled to up to 6 weeks absence for medical emergencies. The Company may
require in its sole discretion, proof of medical emergency or necessity.


(f) Executive shall, during the Term, be entitled to two weeks vacation per
annum, in addition to holidays observed by the Company, The Executive shall not
be entitled to carry any vacation forward to the next year of employment and
shall not receive any compensation for unused vacation days.
 
 
2

--------------------------------------------------------------------------------

 


6. Confidential Information and Inventions.


(a) The Executive recognizes and acknowledges that in the course of his duties
he is likely to receive confidential or proprietary information owned by the
Company, its affiliates or third parties with whom the Company or any such
affiliates has an obligation of confidentiality. Accordingly, during and after
the Term, the Executive agrees to keep confidential and not disclose or make
accessible to any other person or use for any other purpose other than in
connection with the fulfillment of his duties under this Agreement, any
Confidential and Proprietary Information (as defined below) owned by, or
received by or on behalf of, the Company or any of its affiliates. “Confidential
and Proprietary Information” shall include, but shall not be limited to,
business plans (both current and under development), client lists, promotion and
marketing programs, trade secrets, or any other confidential or proprietary
business information relating to business operations of the Company The
Executive expressly acknowledges the trade secret status of the Confidential and
Proprietary Information and that the Confidential and Proprietary Information
constitutes a protectable business interest of the Company. The Executive
agrees:(i) not to use any such Confidential and Proprietary Information for
himself or others; and (ii) not to take any Company material or reproductions
(including but not limited to writings, correspondence, notes, drafts, records,
invoices, technical and business policies, computer programs or disks) thereof
from the Company’s offices at any time during his employment by the Company,
except as required in the execution of the Executive’s duties to the Company.
The Executive agrees to return immediately all Company material and
reproductions (including but not limited, to writings, correspondence, notes,
drafts, records, invoices, technical and business policies, computer programs or
disks) thereof in his possession to the Company upon request and in any event
immediately upon termination of employment.


(b) Except with prior written authorization by the Company, the Executive agrees
not to disclose or publish any of the Confidential and Proprietary Information,
or business information of any other party to whom the Company or any of its
affiliates owes an obligation of confidence, at any time during or after his
employment with the Company.


7. Non-Competition, Non-Solicitation and Non-Disparagement.


(a) The Executive understands and recognizes that his services to the Company
are special and unique and that in the course of performing such services the
Executive will have access to and knowledge of Confidential and Proprietary
Information (as defined in Section 6) and the Executive agrees that, during the
Term and for a period of six (6) months thereafter, he shall not in any manner,
directly or indirectly, on behalf of himself or any person, firm, partnership,
joint venture, corporation or other business entity (“PERSON”), enter into or
engage in any business which is engaged in any business directly or indirectly
competitive with the business of the Company, either as an individual for his
own account, or as a partner, joint venture, owner, executive, employee,
independent contractor, principal, agent, consultant, salesperson, officer,
director or shareholder of a Person in a business competitive with the Company
within the geographic area of the Company’s business, which is deemed by the
parties hereto to be the United States. The Executive acknowledges that, due to
the unique nature of the Company’s business, the loss of any of its clients or
business flow or the improper use of its Confidential and Proprietary
Information could create significant instability and cause substantial damage to
the Company and its affiliates and therefore the Company has a strong legitimate
business interest in protecting the continuity of its business interests and the
restriction herein agreed to by the Executive narrowly and fairly serves such an
important and critical business interest of the Company. For purposes of this
Agreement, the Company shall be deemed to be actively engaged in the business of
developing generic drugs. Notwithstanding the foregoing, nothing contained in
this Section 7(a) shall be deemed to prohibit the Executive from (i) acquiring
or holding, solely for investment, publicly traded securities of any
corporation, some or all of the activities of which are competitive with the
business of the Company so long as such securities do not, in the aggregate,
constitute more than three percent (3%) of any class or series of outstanding
securities of such corporation.
 
 
3

--------------------------------------------------------------------------------

 


(b) During the Term and for a period of 6 months thereafter, the Executive shall
not, directly or indirectly, without the prior written consent of the Company:


(i) solicit or induce any employee of the Company or any of its affiliates to
leave the employ of the Company or any such affiliate; or hire for any purpose
any employee of the Company or any affiliate or any employee who has left the
employment of the Company or any affiliate within one year of the termination of
such employee’s employment with the Company or any such affiliate or at any time
in violation of such employee’s non-competition agreement with the Company or
any such affiliate; or


(ii) solicit or accept employment or be retained by any Person who, at any time
during the term of this Agreement, was an agent, client or customer of the
Company or any of its affiliates where his position will be related to the
business of the Company or any such affiliate; or (iii) solicit or accept the
business of any agent, client or customer of the Company or any of its
affiliates with respect to products, services or investments similar to those
provided or supplied by the Company or any of its affiliates.


(c) The Company and the Executive each agree that both during the Term and at
all times thereafter, neither party shall directly or indirectly disparage,
whether or not true, the name or reputation of the other party or any of its
affiliates, including but not limited to, any officer, director, employee or
shareholder of the Company or any of its affiliates.


(d) In the event that the Executive breaches any provisions of Section 6 or this
Section 7 or there is a threatened breach, then, in addition to any other rights
which the Company may have, the Company shall (i) be entitled, without the
posting of a bond or other security, to injunctive relief to enforce the
restrictions contained in such Sections and (ii) have the right to require the
Executive to account for and pay over to the Company all compensation, profits,
monies, accruals, increments and other benefits (collectively ‘BENEFITS”)
derived or received by the Executive as a result of any transaction constituting
a breach of any of the provisions of Sections 6 or 7 and the Executive hereby
agrees to account for and pay over such Benefits to the Company.


(e) Each of the rights and remedies enumerated in Section 7(d) shall be
independent of the others and shall be in addition to and not in lieu of any
other rights and remedies available to the Company at law or in equity. If any
of the covenants contained in this Section 7, or any part of any of them, is
hereafter construed or adjudicated to be invalid or unenforceable, the same
shall not affect the remainder of the covenant or covenants or rights or
remedies which shall be given fill effect without regard to the invalid
portions. If any of the covenants contained in this Section 7 is held to be
invalid or unenforceable because of the duration of such provision or the area
covered thereby, the parties agree that the court making such determination
shall have the power to reduce the duration and/or area of such provision and in
its reduced form such provision shall then be enforceable. No such holding of
invalidity or unenforceability in one jurisdiction shall bar or in any way
affect the Company’s right to the relief provided in this Section 7 or otherwise
in the courts of any other state or jurisdiction within the geographical scope
of such covenants as to breaches of such covenants in such other respective
states or jurisdictions, such covenants being, for this purpose, severable into
diverse and independent covenants.


(f) The provisions of this Section 7 shall survive any termination of this
Agreement.
 
 
4

--------------------------------------------------------------------------------

 


8. Representations and Warranties by the Executive.


The Executive hereby represents and warrants to the Company as follows:


(i) Neither the execution or delivery of this Agreement nor the performance by
the Executive of his duties and other obligations hereunder violate or will
violate any statute, law, determination or award, or conflict with or constitute
a default or breach of any covenant or obligation under (whether immediately,
upon the giving of notice or lapse of time or both) any prior employment
agreement, contract, or other instrument to which the Executive is a party or by
which he is bound.


(ii) The Executive has the full right, power and legal capacity to enter and
deliver this Agreement and to perform his duties and other obligations
hereunder. This Agreement constitutes the legal, valid and binding obligation of
the Executive enforceable against him in accordance with its terms. No approvals
or consents of any persons or entities are required for the Executive to execute
and deliver this Agreement or perform his duties and other obligations
hereunder.
 
9. Termination.


The Executive’s employment hereunder shall be terminated upon the Executive’s
death and may be terminated as follows;


(a) The Executive’s employment hereunder may be terminated by the Board of
Directors of the Company for Cause. Any of the following actions by the
Executive shall constitute “CAUSE”:


(i) The willful failure, disregard or refusal by the Executive to perform his
duties hereunder


(ii) Any willful, intentional or grossly negligent act by the Executive having
the effect of injuring, in a material way (whether financial or otherwise and as
determined in good-faith by a majority of the Board of Directors of the
Company), the business or reputation of the Company or any of its affiliates,
including but not limited to, any officer, director, executive or shareholder of
the Company or any of its affiliates;


(iii) Willful misconduct by the Executive in respect of the duties or
obligations of the Executive under this Agreement, including, without
limitation, insubordination with respect to directions received by the Executive
from the Board of Directors of the Company;


(iv) The Executive’s indictment of any felony or a misdemeanor involving moral
turpitude (including entry of a nolo contendere plea);


(v) The determination by the Company, after a reasonable and good-faith
investigation by the Company following a written allegation by another employee
of the Company, that the Executive engaged in some form of harassment prohibited
by law (including, without limitation, age, sex or race discrimination), unless
the Executive’s actions were specifically directed by the Board of Directors of
the Company;


(vi) Any misappropriation or embezzlement of the property of the Company or its
affiliates (whether or not a misdemeanor or felony);


(vii) Breach by the Executive of any of the provisions of Sections 6, 7 or 8 of
this Agreement and (viii) Breach by the Executive of any provision of this
Agreement other than those contained in Sections 6, 7 or 8 which is not cured by
the Executive within thirty (30) days after notice thereof is given to the
Executive by the Company.
 
 
5

--------------------------------------------------------------------------------

 


(b) The Executive’s employment hereunder may be terminated by the Board of
Directors of the Company due to the Executive’s Disability. For purposes of this
Agreement, a termination for “DISABILITY” shall occur (i) when the Board of
Directors of the Company has provided a written termination notice to the
Executive supported by a written statement from a reputable independent
physician to the effect that the Executive shall have become so physically or
mentally incapacitated as to be unable to resume, within the ensuing twelve (12)
months, his employment hereunder by reason of physical or mental illness or
injury, or (ii) upon rendering of a written termination notice by the Board of
Directors of the Company after the Executive has been unable to substantially
perform his duties hereunder for 90 or more consecutive days, or more than 120
days in any consecutive twelve month period, by reason of any physical or mental
illness or injury. For purposes of this Section 9(b), the Executive agrees to
make himself available and to cooperate in any reasonable examination by a
reputable independent physician retained by the Company.


(c) The Executive’s employment hereunder may be terminated by the Executive for
Good Reason. For purposes of this Agreement, “GOOD REASON’ shall mean any of the
following: (i) the assignment to the Executive of duties inconsistent with the
Executive’s position, duties, responsibilities, titles or offices as described
herein, (ii) any material reduction by the Corporation of the Executive’s duties
and responsibilities or (iii) any reduction by the Corporation of the
Executive’s compensation or benefits payable hereunder (it being understood that
a reduction of benefits applicable to all employees of the Corporation,
including the Executive, shall not be deemed a reduction of the Executive’s
compensation package for purposes of this definition).


10. Compensation upon Termination.


(a) If the Executive’s employment is terminated as a result of his death or
Disability, the Company shall pay to the Executive or to the Executive’s estate,
as applicable, (x) his Base Salary and any accrued but unpaid Bonus and expense
reimbursement amounts through the date of his Death or Disability. All Stock
Options that are scheduled to vest by the end of the calendar year in which such
termination occurs shall be accelerated and deemed to have vested as of the
termination date. All Stock Options that have not vested (or been deemed
pursuant to the immediately preceding sentence to have vested) as of the date of
termination shall be deemed to have expired as of such date.


(b)If the Executive’s employment is terminated by the Board of Directors of the
Company for Cause, then the Company shall pay to the Executive his Base Salary
through the date of his termination and the Executive shall have no further
entitlement to any other compensation or benefits from the Company. All Stock
Options that have not vested as of the date of termination shall be deemed to
have expired as of such date. Any Stock Options that have vested as of the date
of the Executive’s termination for Cause shall remain exercisable for a period
of 90 days.


(c) If the Executive’s employment is terminated by the Company other than as a
result of the Executive’s death or Disability and other than for reasons
specified in Sections 10(b) then the Company shall (i) continue to pay to the
lesser of the Executive’s Base Salary for a period of one year following such
termination or the remaining term under his employment agreement, and (ii) pay
the Executive any expense reimbursement amounts owed through the date of
termination. The Company’s obligation under clauses (i) and (ii) in the
preceding sentence shall be subject to offset by any amounts otherwise received
by the Executive from any employment during the one year period following the
termination of his employment. All Stock Options that are scheduled to vest by
the end of the calendar year in which such termination occurs shall be
accelerated and deemed to have vested as of the termination date. All Stock
Options that have not vested (or been deemed pursuant to the immediately
preceding sentence to have vested) as of the date of termination shall be deemed
to have expired as of such date. My Stock Options that have vested as of the
date of the Executive’s termination shall remain exercisable for a period of 90
days.
 
 
6

--------------------------------------------------------------------------------

 


(d)This Section 10 sets forth the only obligations of the Company with respect
to the termination of the Executive’s employment with the Company, and the
Executive acknowledges that, upon the termination of his employment, he shall
not be entitled to any payments or benefits which are not explicitly provided in
Section 10.


(e) The provisions of this Section 10 shall survive any termination of this
Agreement.


11. Miscellaneous.


(a) This Agreement shall be governed by, and construed and interpreted in
accordance with, the laws of the State of Florida, without giving effect to its
principles of conflicts of laws.


(b) Any dispute arising out of, or relating to, this Agreement or the breach
thereof (other than Sections 6 or 7 hereof); or regarding the interpretation
thereof, shall be finally settled by arbitration conducted in Palm Beach County,
Florida in accordance with the rules of the American Arbitration Association
then in effect before a single arbitrator appointed in accordance with such
rules. Judgment upon any award rendered therein may be entered and enforcement
obtained thereon in any court having jurisdiction. The arbitrator shall have
authority to grant any form of appropriate relief, whether legal or equitable in
nature, including specific performance. For the purpose of any judicial
proceeding to enforce such award or incidental to such arbitration or to compel
arbitration and for purposes of Sections 6 and 7 hereof, the parties hereby
submit to the non-exclusive jurisdiction of the Circuit Court in and for Dade
County, Florida and agree that service of process in such arbitration or court
proceedings shall be satisfactorily made upon it if sent by registered mail
addressed to it at the address referred to in paragraph (g) below. The costs of
such arbitration shall be borne proportionate to the finding of fault as
determined by the arbitrator. Judgment on the arbitration award may be entered
by any court of competent jurisdiction.
 
(c) This Agreement, and the Executive’s rights and obligations hereunder, may
not be assigned by the Executive. The Company may assign its rights, together
with its obligations, hereunder in connection with any sale, transfer or other
disposition of all or substantially all of its business or assets.


(d) This Agreement cannot be amended orally, or by any course of conduct or
dealing, but only by a written agreement signed by the parties hereto.


(e) The failure of either party to insist upon the strict performance of any of
the terms, conditions and provisions of this Agreement shall not be construed as
a waiver or relinquishment of future compliance therewith, and such terms,
conditions and provisions shall remain in full force and effect. No waiver of
any term or condition of this Agreement on the part of either party shall be
effective for any purpose whatsoever unless such waiver is in writing and signed
by such party.


(f) All notices, requests, consents and other communications, required or
permitted to be given hereunder, shall be in writing and shall be delivered
personally or by an overnight courier service or sent by registered or certified
mail, postage prepaid, return receipt requested, and shall be deemed given when
so delivered personally or by overnight courier, or, if mailed, five days after
the date of deposit in the United States mails.
 
(g) This Agreement sets forth the entire agreement and understanding of the
parties relating to the subject matter hereof, and supersedes all prior
agreements, arrangements and understandings, written or oral, relating to the
subject matter hereof. No representation, promise or inducement has been made by
either party that is not embodied in this Agreement, and neither party shall be
bound by or liable for any alleged representation, promise or inducement not so
set forth.


(h) As used in this Agreement, “affiliate” of a specified Person shall mean and
include any Person controlling, controlled by or under common control with the
specified Person.


(i) The section headings contained herein are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.


(j) This Agreement may be executed in any number of counterparts, each of which
shall constitute an original, but all of which together shall constitute one and
the same instrument.
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
 
SFH1 Acquisition Corp.
 
/s/ Armen Karapetyan
———————————
By: Armen Karapetyan, President


Executive:


/s/ Sanjiw Kumar Singh
———————————
Sanjiw Kumar Singh
 
 
8

--------------------------------------------------------------------------------

 